Title: From John Adams to Henry Whiting, 16 March 1826
From: Adams, John
To: Whiting, Henry



Dear Sir,
Quincy, 16th. March, 1826.

In answer to your letter, I remember that the time referred to in the Journal, I moved a few resolutions for the Institution of a Military School or Academy for the instruction of the young Gentlemen in the Military, science and practice. These resolutions were adopted by Congress and a Committee appointed to carry them into execution. A committee was appointed of which I was one; but, it was a very busy time in Congress, and I do not remember that the Committee ever prepared any plan. But, the idea has been taken up since, and matured into an excellent Institution at West Point, to which I wish well. But I am not able to consult the Journals, and this is all that I distinctly remember upon the subject. And this I communicate to you with great pleasure, and am your / friend and humble Servant
John Adams.